DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Acknowledgment is made of this application’s status as a continuation of application 16/799,209 now patent 10,863,596 filed on 02/24/2020, which is a continuation of application 16/401,847 now patent 10,575,375 filed on 05/02/2019, which claims priority under 35 U.S.C § 119(e) to U.S. Provisional Patent Application Ser. 62/665,722 filed on05/02/2018.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11/22/2021, 03/08/2021 (2 Form) has been considered by the examiner. 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

The following claims 1-7 are rejected on the ground of nonstatutory double patenting as being unpatentable over the respective claims of U.S. Patent No. 10,863,596. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims are anticipated by the Patent.  
Instant Application
Patent No. 10,863,596
1. A method of determining a drive signal provided to a light-emitting diode (LED), the method comprising: 
     sensing, via a first sensor, a first light intensity corresponding to a natural light in a room; 
     sensing, via a second sensor, a second light intensity for a zone of the room; 

     

     determining, via the controller, an expected light intensity; 

     determining, via the controller, whether the second light intensity exceeds the expected light intensity; and 
  
     in response to determining that the second light intensity exceeds the expected light intensity, 
     determining, via the controller, an artificial light intensity, 

     






     determining, via the controller, the drive signal based on a desired light intensity for the zone of the room, the artificial light intensity, the first light intensity, and the second light intensity, and 
     controlling, via the controller, the driver to provide the drive signal to the LED array.
1. A method of determining a drive signal provided to a light-emitting diode (LED), the method comprising: 
     sensing, via a first sensor, a natural light in a room; 
     
     sensing, via a second sensor, a light intensity for a zone of the room; 

      determining, via a controller, a task-to-sensor ratio for the second sensor; 
     determining, via the controller, an expected light intensity based on the first light intensity and the task to sensor ratio; 
     determining. via the controller, whether the second light intensity exceeds the expected light intensity: and 
     in response to determining that the second light intensity exceeds the expected light intensity, 
     determining, via the controller, an artificial light intensity based on the task-to- sensor ratio, 
     determining, via the controller, a total natural light intensity based on the second light intensity and the artificial light intensity, 
     determining, via the controller, a non-useful natural light intensity based on the total natural light intensity, the first light intensity, and the task-to-sensor ratio, 
     determining. via the controller, the drive signal based on a desired light intensity for the zone. the total natural light intensity, the non-useful natural light intensity, and the artificial light intensity, and 
     controlling, via the controller, the driver to provide the second drive signal to the LED array.
2. The method of claim 1, wherein determining whether the second light intensity exceeds the expected light intensity includes 
     comparing a difference between the second light intensity and the expected light intensity to a difference threshold.
2. The method of claim 1, wherein determining whether the second light intensity exceeds the expected light intensity includes 
     comparing a difference between the second light intensity and the expected light intensity to a difference threshold.  
3. The method of claim 1, further comprising 
    





      determining, via the controller, a task-to- sensor ratio of the second sensor.
1. A method of determining a drive signal provided to a light-emitting diode (LED), the method comprising: 
     sensing, via a first sensor, a natural light in a room; 
     sensing, via a second sensor, a light intensity for a zone of the room; 
      determining, via a controller, a task-to-sensor ratio for the second sensor; 
     determining, via the controller, an expected light intensity based on the first light intensity and the task to sensor ratio; 
     determining. via the controller, whether the second light intensity exceeds the expected light intensity: and 
     in response to determining that the second light intensity exceeds the expected light intensity, 
     determining, via the controller, an artificial light intensity based on the task-to- sensor ratio, 
     determining, via the controller, a total natural light intensity based on the second light intensity and the artificial light intensity, 
     determining, via the controller, a non-useful natural light intensity based on the total natural light intensity, the first light intensity, and the task-to-sensor ratio, 
     determining. via the controller, the drive signal based on a desired light intensity for the zone. the total natural light intensity, the non-useful natural light intensity, and the artificial light intensity, and 
     controlling, via the controller, the driver to provide the second drive signal to the LED array.
7. The method of claim 3, wherein determining the drive signal further includes 
     determining a non-useful natural light intensity based on multiplying the first light intensity by the task-to- sensor ratio, and subtracting the product from a total natural light intensity.
6. The method of claim 1, wherein 

     determining the non-useful natural light intensity includes multiplying the first light intensity by the task-to-sensor ratio, and subtracting the product from the total natural light intensity.  
10. A lighting system comprising: 
     a driver configured to provide a drive signal; 
     an LED coupled to the driver and configured to receive the drive signal; 
     a first sensor configured to sense a first light intensity corresponding to a natural light in a room; 
     a second sensor positioned to sense a second light intensity for a zone of the room; and 
     an electronic controller, coupled to the driver, the first sensor, and the second sensor, the electronic controller including a memory and an electronic processor, the electronic processor configured to receive, from the first sensor, the first light intensity, receive, from the second sensor, the second light intensity,   
    





     determine an artificial light intensity, determine the drive signal based on a desired light intensity for the zone of the room, the artificial light intensity, the first light intensity, and the second light intensity, and control the driver to provide the drive signal.
1. A method of determining a drive signal provided to a light-emitting diode (LED), the method comprising: 
   

  sensing, via a first sensor, a natural light in a room; 
     
     sensing, via a second sensor, a light intensity for a zone of the room; 

      determining, via a controller, a task-to-sensor ratio for the second sensor; 
     determining, via the controller, an expected light intensity based on the first light intensity and the task to sensor ratio; 
     determining. via the controller, whether the second light intensity exceeds the expected light intensity: and 
     in response to determining that the second light intensity exceeds the expected light intensity, 
     determining, via the controller, an artificial light intensity based on the task-to- sensor ratio, 
     determining, via the controller, a total natural light intensity based on the second light intensity and the artificial light intensity, 
     determining, via the controller, a non-useful natural light intensity based on the total natural light intensity, the first light intensity, and the task-to-sensor ratio, 
     determining. via the controller, the drive signal based on a desired light intensity for the zone. the total natural light intensity, the non-useful natural light intensity, and the artificial light intensity, and 
     controlling, via the controller, the driver to provide the second drive signal to the LED array.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

The following claims are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, the claim recites term “the controller” on line 5, which renders the claim indefinite, as there is a lack of antecedent basis for said term. 
Regarding claim 1, the claim recites term “the driver” on line 14, which renders the claim indefinite, as there is a lack of antecedent basis for said term. 
Regarding claim 5 the claim recites term “an artificial light intensity” on line 2, which renders the claim indefinite, as it presents improper antecedent basis and unclear whether this is the same “artificial light intensity” recited on line 10 of claim 1. 
Regarding claims 2-9, the claims are rendered indefinite based upon dependency of indefinite independent claim 1, as all dependent claim inherent the deficiencies of the claims from which the claim depends. 
Regarding claim 11, the claim preamble recites “The system…” however the claim from which the claim depends is a method claim, which renders the claim indefinite, as examiner cannot determine properly dependency.
It would appear the claim should be dependent upon claim 10, which recites “A system…” however, the claim term “the controller” is no recited in claim 10, and therefore would present improper antecedent basis, resulting in the same rejection, should the examiner interpret the claim as such. 
Should the examiner interpret the claim to be dependent on claim 1, and the preamble is merely a typographical error, the term “the controller” is recited in claim 1 (albeit improper presented as well) the claim limitation does not present any further limiting factor as the whole of the claim limitation is already recited in claim 1, therefore would result in a improper dependency rejection. 
For the purpose of compact prosecution, the examiner is interpreting the claim as the former, and view the claim as “The system of claim 10” and therefore the lack of antecedent basis rejection is applied in this office action. 
Regarding claim 12, the claims are rendered indefinite based upon dependency of indefinite claim 11, as all dependent claim inherent the deficiencies of the claims from which the claim depends. 
Regarding claim 12 the claim recites term “an expected light intensity” on line 2, which renders the claim indefinite, as it presents improper antecedent basis and unclear whether this is the same “expected light intensity” recited on line 2 of claim 11. 
Regarding claim 13, the claim recites term “the controller” on line 1, which renders the claim indefinite, as there is a lack of antecedent basis for said term.
Regarding claims 14-19, the claims are rendered indefinite based upon dependency of indefinite claim 13, as all dependent claim inherent the deficiencies of the claims from which the claim depends. 
Regarding claim 15 the claim recites term “an artificial light intensity” on line 2, which renders the claim indefinite, as it presents improper antecedent basis and unclear whether this is the same “artificial light intensity” recited on line 12 of claim 10. 
Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Prior art US2015/0189724 and US20180168020 both discloses control of lighting system utilizing natural light brightness and artificial light brightness.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAYMOND R CHAI whose telephone number is (571)270-0576.  The examiner can normally be reached on M-F 9:30AM-5:00PM.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander H Taningco can be reached on (571)272-8048.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Raymond R Chai/            Primary Examiner, Art Unit 2844                                                                                                                                                                                            	June 17, 2022